DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin (US 2016/0135864) in view of Stewart (US 2004/0082948) and Fuimaono (US 6,371,955).
Regarding claims 1 and 4-7, Babkin discloses a cryosurgical ablation device with an ablation shaft (figs. 10A-B) including a handle (410), a first portion (any part of the system), an ablation portion (430), a distal tip (440) and a plurality of ablation energy delivery lumens (422) and return lumens (424). The system uses near critical nitrogen (abstract, [0030]).  Babkin discloses the device can be used for creating elongated lesions in the heart (paragraph [0099]). Babkin does not disclose the use of a shape-.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin, Stewart and Fuimaono, further in view of Babkin (US 2016/0220294), hereinafter Babkin2.
Regarding claims 2 and 3, neither Babkin, Stewart nor Fuimaono disclose the lumens have inner and outer tubes with a gap between them where the gap holds a thermally conductive fluid. Babkin2 discloses a cryosurgical device that has inner and outer tubes in a coaxial arrangement (figs. 29A-B, [0144]-[0150]) with a thermally conductive fluid between them (1020). Babkin2 teaches that this arrangement prevents or mitigates leaks ([0144]). Therefore, at the time the application was filed, it would have been obvious to provide the device of Babkin-Stewart-Fuimaono with concentric tubes with an intermediate space filled with thermally conductive media to mitigate leaks as taught by Babkin2.

Claims 8-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin, Stewart and Fuimaono, further in view of Bowe (US 2005/0107678).
Regarding claim 8-12, the system of Babkin-Stewart-Fuimaono has the limitations discussed above with respect to claims 1, 5 and 7. Further, regarding claim 12 
Regarding claim 13-16 and 20, the system of Babkin-Stewart-Fuimaono-Bowe has limitations discussed above with respect to claims 1, 2, 8, 9 and 12. Babkin further has some distal non-ablation portion (i.e. some portion of the distal end not cooling tissue). Babkin, not having the stylet, does not show the stylet has portion in the form of a diagnostic portion which corresponds to the distal non-ablation portion. However, use of diagnostic elements in cardiac ablation devices is ubiquitous. Stewart, for example, discloses the ablation shaft comprising a distal non-ablating portion (either or both portions including sensing electrodes 410a-b, [0133], fig. 13A). Further, Stewart shows .

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Babkin, Stewart, Fuimaono and Babkin2, further in view of Lafontaine (US 2002/0151880)
Regarding claims 17-19, the system of Babkin-Stewart-Babkin2-Fuimaono discloses the limitations discussed above with respect to claims 1, 2, 5 and 7, where the ablation portion is a freezing portion and there is a non-freezing portion at the distal end. Regarding the “service lumen,” any two cryogen delivery tubes in Babkin can be considered the plurality of cryogen delivery tubes, and any two cryogen return tubes can be considered the plurality of cryogen return tubes, where any remaining lumen can be considered a “service lumen.” The system of Babkin-Stewart-Fuimaono-Babkin2 does not disclose a plurality of electrodes on the freezing portion or a stylet with a diagnostic portion corresponding to the non-freezing portion of the shaft. Regarding electrodes, these elements are ubiquitous in the electrosurgical arts for a huge range of functions including numerous modes of treating and sensing tissue, and Applicant has not disclose the use of electrodes produces an unexpected result. Lafontaine, for example, discloses a cardiac cryogenic treatment device which uses a plurality of electrodes (66, . 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding an austenite finish temperature of 0-20 degrees C, see paragraph [0044] of US 2014/0228831 to Fischer. A teaching of 0 degrees C is understood to be sufficiently close to less than 0 degrees C to be an obvious modification (see MPEP 2144.05 for a discussion of the obviousness of approaching/similar ranges). Regarding an austenite finish temperature of -10 to 25 degrees C, see paragraph [0007] of US 2015/0119883 to Buysman.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794